Citation Nr: 0734050	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-40 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Whether new and material evidence had been received to 
reopen claims of entitlement to service connection for 
arthritis of back, upper respiratory condition, and 
hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from February 1977 to February 
1981 and from June 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for arthritis of back, upper respiratory 
condition, and hemorrhage is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Costochondritis was diagnosed and treated in April 1983, 
during the veteran's military service. It has not been 
diagnosed since.

2. There is no competent medical evidence that the claimed 
disability currently exists.


CONCLUSION OF LAW

Costochondritis was not incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a service connection claim for 
costochondritis; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claim.  

To the extent that the Board is denying the veteran's service 
connection claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any unfair 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, service medical records 
(SMRs) and VA treatment records have been associated with the 
claims file.  Further, the Board notes that the veteran has 
not been afforded VA examinations and medical opinions in 
connection with his service connection claim.  Pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

A medical nexus opinion with respect to the service 
connection claim for costochondritis is not warranted because 
there is no competent evidence of a current disability.  The 
medical evidence of record shows that the veteran was treated 
for costochondritis in 1983 without residuals during service 
or post service.  Without evidence of a current disability, 
there would be no basis on which the examiner could render an 
opinion.   

In sum, VA has done everything reasonably possible to assist 
the veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  The duties to notify and assist have been 
met and the Board may proceed to the merits of the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the veteran asserts that he is entitled to service 
connection for costochondritis, he does not provide any 
information related to a current disability.  Specifically, 
SMRs show that the veteran was treated for costochondritis in 
April 1983.  His April 1984 separation examination is 
negative for any evidence of costochondritis or a related 
problem.  

The claims file also contains post service VA treatment 
records from June 2000 to April 2004.  However, these records 
do not show a current diagnosis, nor do they even refer to 
costochondritis.  

Although there is a record of treatment for costchondritis in 
service, the evidence indicates the condition was resolved 
without residuals.  In fact, the veteran's treatment post-
service does not show any complaint of or treatment for 
costochondritis.  To establish service connection, there must 
be medical evidence of a current disability.  Brammer, supra.  
As competent evidence of record does not show a current 
diagnosis, the claim must be denied.  


ORDER

Service connection for costochondritis is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for arthritis of back, upper 
respiratory condition, and hemorrhage, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In April 2004 correspondence pertaining to VA's duties to 
assist and notify, the RO failed to advise the veteran as to 
the basis for the previous denial in April 2002.  
Furthermore, no other communication from the RO provided that 
information.  Therefore, appropriate notice should be 
provided to the veteran in accordance with Kent, supra.

In addition, the RO failed to notify the veteran as to how VA 
determines disability ratings and effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is necessary for the RO to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA letter which satisfies all 
VCAA notice obligations  
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007).  Such notice 
should specifically apprise the appellant 
of the basis of the RO's previous denial 
of his claims in accordance with Kent, 
supra.  The RO should advise the veteran 
of the evidence and information necessary 
to reopen his service connection claims 
and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded in 
accordance with Dingess, supra.

2.	The veteran should be allowed a 
sufficient amount of time to respond to 
the corrected VCAA notice.  After any 
additional notification/development deemed 
necessary is undertaken, the RO should 
readjudicate the veteran's claims. If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


